307 So. 2d 630 (1975)
Catherine Jenkins TILLMAN, Individually etc.
v.
CANAL INSURANCE CO. et al.
Leonard C. MILLS et al.
v.
H. Allen THOMASON et al.
MOTORS INSURANCE CORP. et al.
v.
T. & T., INC., d/b/a T and T Transport Co., et al.
No. 55780.
Supreme Court of Louisiana.
February 7, 1975.
Writ denied. On the facts found, no error in the result.
DIXON, J., dissents from the refusal to grant writs. The Court of Appeal did not correctly apply the sudden emergency doctrine, nor is Simon v. Ford Motor Co., 282 So. 2d 126, in any manner applicable. It was error for the Court to hold that the driver Mills had the burden of exonerating himself from fault.